United States Court of Appeals
                             For the Eighth Circuit

                      ___________________________

                              No. 19-2203
                      ___________________________

                                 Lateshia Patillo

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Sysco Arkansas, a Division of Sysco USA II, LLC, originally Sued As Sysco
              Foods of Arkansas LLC, other Sysco USA II LLC

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                        Submitted: February 19, 2020
                          Filed: February 24, 2020
                               [Unpublished]
                               ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       Lateshia Patillo appeals after the district court’s1 adverse grant of summary
judgment in this employment discrimination action. Patillo’s notice of appeal (NOA)
designated her intent to appeal the district court’s order granting summary judgment.
In her brief, however, she identifies only decisions by the district court prior to the
summary judgment order. We conclude that the issues identified by Patillo are
outside the scope of this appeal. See USCOC of Greater Mo. v. City of Ferguson, 583
F.3d 1035, 1040 (8th Cir. 2009) (no jurisdiction to decide issues on appeal that were
not designated, and therefore preserved, in NOA); cf. Chambers v. City of Fordyce,
508 F.3d 878, 881 (8th Cir. 2007) (per curiam) (although timely NOA as to final
order is potentially effective to appeal earlier orders, NOA must designate judgment,
order, or part thereof being appealed). We further conclude that Patillo has waived
any issues pertaining to the summary judgment order, as she has not meaningfully
identified or argued any such issues on appeal. See Ahlberg v. Chrysler Corp., 481
F.3d 630, 638 (8th Cir. 2007) (points not meaningfully argued on appeal are waived).
The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, now retired.

                                         -2-